IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 357 EAL 2016
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
DARNELL BROWN,                               :
                                             :
                   Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2016, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by petitioner, are:

      (1)    Because an autopsy report constitutes testimonial hearsay, does
             not use of that report by another expert as the basis of his own
             opinion violate the Sixth Amendment guarantee of the right of
             Confrontation?

      (2)    Because Rule 703 allows an expert to use inadmissible evidence to
             form an opinion but does not allow that inadmissible evidence to be
             used for its truth, did not the Superior Court err in concluding that
             Rule 703 permitted the testimony in this case where the testifying
             expert’s opinion has relevance and probative value only if the report
             he relied on is true?